                                                                             JS-6
     Case 2:19-cv-00751-GW-PLA Document 25 Filed 03/29/21 Page 1 of 1 Page ID #:56



 1   N Jane DuBovy CSB#98817
 2
     njdubovy@a2zedad.com
     Mandy S. L. Favaloro, CSB#239482
 3   mandy@a2zedad.com
     A2Z Educational Advocates
 4
     881 Alma Real Drive, Suite 309
 5   Pacific Palisades, CA 90272
     (310) 573-1430 Office
 6
     (310) 573 1425 Fax
 7
     Attorneys for S.S., Jonna Jerome, and
 8   Andy Spilsbury
 9
                         UNITED STATES DISTRICT COURT
10
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11

12   MANHATTAN BEACH UNIFIED                         CASE NO. CV 19-159-GW-PLAx
     SCHOOL DISTRICT,                                 consolidated with
13
                  Plaintiff/Cross-Appellee,           Case No.: CV 19-751-GW-PLAx
14
           vs.                                       ORDER TO DISMISS WITH
15                                                   PREJUDICE
     JONNA JEROME AND ANDY
16   SPILSBURY, PARENTS, ON
     BEHALF OF S.S., A MINOR,                        Status Conference: March 29, 2021
17
                  Defendant/Cross-                   The Hon. George H. Wu
18                Appellant.
                                                     Trial Date:   None Set
19

20
           Having reviewed the parties’ Joint Stipulation to Dismiss with Prejudice,
21
     this matter is hereby dismissed. This Court maintains jurisdiction over this matter
22
     in the event that enforcement of the FSA is necessary.
23

24
     DATED: March 29, 2021                    ____________________________
25
                                              Hon. George H. Wu
                                              United States District Judge

                                                -1
